 


109 HR 5006 IH: California Wild Heritage Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5006 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Solis introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate certain public land as wilderness and certain rivers as wild and scenic rivers in the State of California, to designate Salmon Restoration Areas, to establish the Sacramento River National Recreation Area and Ancient Bristlecone Pine Forest, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the California Wild Heritage Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Definition of Secretary concerned. 
TITLE I—Designation of wilderness areas to be administered by the Bureau of Land Management and the Forest Service 
Sec. 101. Designation of wilderness. 
Sec. 102. Administration of wilderness areas. 
Sec. 103. Designation of Salmon Restoration Areas. 
Sec. 104. Designation of wilderness study areas. 
Sec. 105. Designation of potential wilderness areas. 
Sec. 106. Release of wilderness study areas. 
Sec. 107. King Range National Conservation Area boundary adjustment. 
TITLE II—Designation of wilderness areas to be managed by the National Park Service 
Sec. 201. Designation of wilderness areas. 
Sec. 202. Administration of wilderness areas. 
Sec. 203. Death valley boundary adjustment. 
TITLE III—Wild and scenic river designations 
Sec. 301. Designation of wild and scenic rivers. 
Sec. 302. Designation of wild and scenic rivers study areas. 
TITLE IV—Sacramento River National Recreation Area 
Sec. 401. Designation and management. 
TITLE V—Ancient Bristlecone Pine Forest 
Sec. 501. Designation and management. 
TITLE VI—Authorizations of appropriations 
Sec. 601. Wilderness and wild and scenic river tourism development. 
Sec. 602. Wilderness and wild and scenic river recreation. 
Sec. 603. Firefighting. 
Sec. 604. Law enforcement. 
2.FindingsCongress finds that— 
(1)the publicly-owned land and rivers of the State of California are a wildland resource of extraordinary value for current and future generations; 
(2)increasing pressure from the rapidly growing population of California threatens to irrevocably harm remaining wilderness areas and wild rivers; 
(3)statutory protection is needed for the areas and rivers to ensure that the areas and rivers remain a part of the natural heritage of the United States and continue to be a source of solitude and inspiration for all people of the United States; 
(4)continuation of military activities (including overflights, military rotary wing environmental training, military maneuvers, testing and evaluation, and other activities) is compatible with the protection and proper management of the wilderness and wild and scenic river resources designated by this Act; 
(5)wildfire management activities necessary to protect public health and safety and private property are fully allowable in wilderness areas, and the Secretary concerned must be able to take any measures determined necessary to control or prevent fires; and 
(6)land and rivers are designated as part of the National Wilderness Preservation System and the National Wild and Scenic Rivers System by this Act in order to— 
(A)preserve the unique wild and natural features of the land and rivers; 
(B)protect a diverse array of ecosystems, plants, animals, geologic structures, and hydrologic features that represent the natural splendor of California; 
(C)protect and preserve historical and cultural archaeological sites associated with ancient Indian cultures and the settlement of California; 
(D)protect and preserve areas that continue to be used by Indian tribes for spiritual, cultural, or subsistence practices; 
(E)protect watersheds, including watersheds that play an essential role in providing municipal and agricultural water and power supplies; 
(F)provide opportunities for compatible outdoor recreation, including horseback riding on saddle and other pack stock, hunting and fishing, hiking and camping, whitewater rafting, trail running, and excursions led by commercial outfitters; 
(G)retain and enhance opportunities for scientific research in pristine ecosystems; and 
(H)promote the recovery of threatened and endangered species, including salmon and steelhead. 
3.Definition of Secretary concernedIn this Act, the term Secretary concerned means— 
(1)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and 
(2)the Secretary of the Interior, with respect to land managed by the Bureau of Land Management (including land held for the benefit of an Indian tribe). 
IDesignation of wilderness areas to be administered by the Bureau of Land Management and the Forest Service 
101.Designation of wildernessIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following public land in the State of California is designated as wilderness and as components of the National Wilderness Preservation System: 
(1)Certain land in the Angeles National Forest comprising approximately 3,200 acres, as generally depicted on the map entitled West Fork Wilderness Area—Proposed and dated May 2002, which shall be known as the West Fork Wilderness. 
(2)Certain land in the Angeles National Forest comprising approximately 7,680 acres, as generally depicted on the map entitled Silver Mountain Wilderness Area—Proposed and dated May 2002, which shall be known as the Silver Mountain Wilderness. 
(3)Certain land in the Angeles National Forest comprising approximately 56,320 acres, as generally depicted on the map entitled Castaic Wilderness Area—Proposed and dated May 2002, which shall be known as the Castaic Wilderness. 
(4)Certain land in the Angeles National Forest comprising approximately 12,160 acres, as generally depicted on the map entitled Magic Mountain Wilderness Area—Proposed and dated May 2002, which shall be known as the Magic Mountain Wilderness. 
(5)Certain land in the Angeles National Forest comprising approximately 27,232 acres, as generally depicted on the map entitled Pleasant View Wilderness Area—Proposed and dated May 2002, which shall be known as the Pleasant View Wilderness. 
(6)Certain land in the Angeles National Forest and the San Bernardino National Forest comprising approximately 12,896 acres, as generally depicted on the map entitled Sheep Mountain Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Sheep Mountain Wilderness designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(7)Certain land in the Angeles National Forest comprising approximately 14,720 acres, as generally depicted on the map entitled Condor Peak Wilderness Area—Proposed and dated May 2002, which shall be known as the Condor Peak Wilderness. 
(8)Certain land in the Angeles National Forest comprising approximately 2,560 acres, as generally depicted on the map entitled Santa Clarita Canyons Wilderness Area—Proposed and dated May 2002, which shall be known as the Santa Clarita Canyons Wilderness. 
(9)Certain land in the Cleveland National Forest comprising approximately 24,488 acres, as generally depicted on the map entitled Eagle Peak Wilderness Area—Proposed and dated May 2002, which shall be known as the Eagle Peak Wilderness, except that designation by this paragraph shall not preclude entry into the area by horses or pack stock. 
(10)Certain land in the Cleveland National Forest comprising approximately 214 acres, as generally depicted on the map entitled Pine Creek Wilderness Additions—Proposed and dated December 18, 2002, which shall be incorporated into and managed as part of the Pine Creek Wilderness designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(11)Certain land in the El Dorado and Humboldt-Toiyabe National Forests comprising approximately 22,360 acres, as generally depicted on the map entitled Caples Creek Wilderness Area—Proposed and dated May 2002, which shall be known as the Caples Creek Wilderness. 
(12)Certain land in the El Dorado National Forest and Lake Tahoe Basin Management Unit comprising approximately 19,380 acres, as generally depicted on the map entitled Meiss Meadows Wilderness Area—Proposed and dated May 2002, which shall be known as the Meiss Meadows Wilderness, except that designation by this paragraph shall not preclude operation and maintenance of the historic Forest Service Meiss Hut in existence on the date of enactment of this Act in the same manner in, and degree to which, operation and maintenance of the cabin occurred as of March 1, 2006. 
(13)Certain land in the Humboldt-Toiyabe and Inyo National Forests comprising approximately 76,160 acres, as generally depicted on the map entitled Hoover Wilderness Area Additions—Proposed and dated February 2006, which shall be incorporated into and managed as part of the Hoover Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.), except that designation by this paragraph— 
(A)shall not preclude operation and maintenance of the historic Piute Cabin in existence on the date of enactment of this Act, located in the western portion of the Hoover Wilderness Area Additions, in the same manner in, and degree to which, operation and maintenance of the cabin occurred as of March 1, 2006; and 
(B)is not intended to restrict the ongoing activities of the adjacent United States Marine Corps Mountain Warfare Training Center on land under agreement with the Humboldt-Toiyabe National Forest. 
(14)Certain land in the Inyo National Forest comprising approximately 14,800 acres, as generally depicted on the map entitled Owens River Headwaters Additions to Ansel Adams Wilderness Area—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Ansel Adams Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(15)Certain land in the Inyo National Forest and the Bishop Field Office of the Bureau of Land Management comprising approximately 131,620 acres, as generally depicted on the map entitled John Muir Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the John Muir Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(16)Certain land in the Inyo National Forest and the Bishop Field Office and Ridgecrest Field Office of the Bureau of Land Management comprising approximately 297,000 acres, as generally depicted on the map entitled White Mountains Wilderness Area—Proposed and dated May 2002, which shall be known as the White Mountains Wilderness, except that scientific research conducted at the White Mountains Research Station Facilities operated by the University of California shall be permitted to continue. 
(17)Certain land in the Klamath National Forest comprising approximately 64,160 acres, as generally depicted on the map entitled Marble Mountain Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Marble Mountain Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(18)Certain land in the Klamath National Forest and Rogue River National Forest comprising approximately 51,600 acres, as generally depicted on the map entitled Red Butte Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Red Butte Wilderness as designated by the Oregon Wilderness Act of 1984 (Public Law 98–328; 16 U.S.C. 1131 note) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(19)Certain land in the Klamath National Forest comprising approximately 19,360 acres, as generally depicted on the map entitled Russian Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Russian Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(20)Certain land in the Lassen National Forest comprising approximately 12,000 acres, as generally depicted on the map entitled Heart Lake Wilderness Area—Proposed and dated May 2002, which shall be known as the Heart Lake Wilderness. 
(21)Certain land in the Lassen National Forest comprising approximately 4,760 acres, as generally depicted on the map entitled Wild Cattle Mountain Wilderness Area—Proposed and dated May 2002, which shall be known as the Wild Cattle Mountain Wilderness. 
(22)Certain land in the Lassen National Forest comprising approximately 4,280 acres, as generally depicted on the map entitled Caribou Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Caribou Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(23)Certain land in the Los Padres National Forest comprising approximately 11,500 acres, as generally depicted on the map entitled Black Mountain Wilderness Area—Proposed and dated May 2002, which shall be known as the Black Mountain Wilderness. 
(24)Certain land in the Los Padres National Forest comprising approximately 48,625 acres, as generally depicted on the map entitled Dick Smith Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Dick Smith Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(25)Certain land in the Los Padres National Forest comprising approximately 3,550 acres, as generally depicted on the map entitled Garcia Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Garcia Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). 
(26)Certain land in the Los Padres National Forest comprising approximately 9,050 acres, as generally depicted on the map entitled Machesna Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Machesna Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(27)Certain land in the Los Padres National Forest comprising approximately 47,400 acres, as generally depicted on the map entitled Matilija Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Matilija Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). 
(28)Certain land in the Los Padres National Forest comprising approximately 64,500 acres, as generally depicted on the map entitled San Rafael Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the San Rafael Wilderness as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). 
(29)Certain land in the Los Padres National Forest comprising approximately 65,000 acres, as generally depicted on the map entitled Chumash Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Chumash Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). 
(30)Certain land in the Los Padres National Forest comprising approximately 14,350 acres, as generally depicted on the map entitled Sespe Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Sespe Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242). 
(31) 
(A)Certain land in the Mendocino National Forest comprising approximately 26,152 acres, as generally depicted on the maps described in subparagraph (B), which shall be incorporated into and managed as part of the Snow Mountain Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(B)The maps referred to in subparagraph (A) are— 
(i)the map entitled Skeleton Glade Unit, Snow Mountain Proposed Wilderness Addition, Mendocino National Forest and dated April 21, 2005; 
(ii)the map entitled Bear Creek/Deafy Glade Unit, Snow Mountain Wilderness Addition, Mendocino National Forest and dated April 21, 2005; and 
(iii)for the Colusa County portion, the map entitled Snow Mountain Wilderness Area Additions—Proposed and dated May 2002. 
(32)Certain land in the Mendocino National Forest comprising approximately 10,571 acres, as generally depicted on the map entitled Sanhedrin Proposed Wilderness, Mendocino National Forest and dated April 21, 2005, which shall be known as the Sanhedrin Wilderness. 
(33)Certain land in the Mendocino National Forest and the Arcata Field Office of the Bureau of Land Management comprising approximately 53,887 acres, as generally depicted on the map entitled Yuki Proposed Wilderness and dated May 23, 2005, which shall be known as the Yuki Wilderness. 
(34)Certain land in the Plumas National Forest comprising approximately 9,000 acres, as generally depicted on the map entitled Feather Falls Wilderness Area—Proposed and dated May 2002, which shall be known as the Feather Falls Wilderness. 
(35)Certain land in the San Bernardino National Forest comprising approximately 7,040 acres, as generally depicted on the map entitled Cahuilla Wilderness Area—Proposed and dated May 2002, which shall be known as the Cahuilla Wilderness. 
(36)Certain land in the San Bernardino National Forest comprising approximately 8,320 acres, as generally depicted on the map entitled South Fork San Jacinto Wilderness Area—Proposed and dated May 2002, which shall be known as the South Fork San Jacinto Wilderness. 
(37)Certain land in the San Bernardino National Forest comprising approximately 8,064 acres, as generally depicted on the map entitled Cucamonga Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Cucamonga Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(38)Certain land in the San Bernardino National Forest and the California Desert District of the Bureau of Land Management comprising approximately 17,920 acres, as generally depicted on the map entitled San Gorgonio Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the San Gorgonio Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note), and the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.). 
(39)Certain land in the San Bernardino National Forest comprising approximately 6,336 acres, as generally depicted on the map entitled Sugarloaf Wilderness Area—Proposed and dated June 2003, which shall be known as the Sugarloaf Wilderness Area. 
(40)Certain land in the Sequoia National Forest comprising approximately 11,200 acres, as generally depicted on the map entitled Domeland Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Domeland Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note), and the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.). 
(41)Certain land in the Sequoia National Forest comprising approximately 41,280 acres, as generally depicted on the map entitled Golden Trout Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Golden Trout Wilderness as designated by the Endangered American Wilderness Act of 1978 (Public Law 95–237; 16 U.S.C. 1132 note). 
(42)Certain land in the Sequoia National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 48,000 acres, as generally depicted on the map entitled Bright Star Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Bright Star Wilderness as designated by the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.). 
(43)Certain land in the Sierra National Forest comprising approximately 39,360 acres, as generally depicted on the map entitled South Fork Merced Wilderness Area—Proposed and dated May 2002, which shall be known as the South Fork Merced Wilderness. 
(44)Certain land in the Six Rivers National Forest comprising approximately 7,279 acres, as generally depicted on the map entitled Mt. Lassic Proposed Wilderness and dated June 7, 2005, which shall be known as the Mt. Lassic Wilderness. 
(45)Certain land in the Six Rivers National Forest comprising approximately 5,740 acres, as generally depicted on the map entitled Mad River Proposed Wilderness and dated June 28, 2005, which shall be known as the Mad River Buttes Wilderness. 
(46) 
(A)Certain land in the Six Rivers and Klamath National Forests comprising approximately 89,091 acres, as generally depicted on the maps described in subparagraph (B), which shall be incorporated into and managed as part of the Siskiyou Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(B)The maps referred to in subparagraph (A) are— 
(i)the map entitled Bear Basin Butte Unit, Siskiyou Proposed Wilderness Additions, Six Rivers National Forest and dated June 28, 2005; 
(ii)the map entitled Blue Creek Unit, Siskiyou Proposed Wilderness Addition, Six Rivers National Forest and dated October 28, 2004; 
(iii)the map entitled Blue Ridge Unit, Siskiyou Proposed Wilderness Addition, Six Rivers National Forest and dated June 28, 2005; 
(iv)the map entitled Broken Rib Unit, Siskiyou Proposed Wilderness Addition, Six Rivers National Forest and dated June 28, 2005; 
(v)the map entitled Wooly Bear Unit, Siskiyou Proposed Wilderness Addition, Six Rivers National Forest and dated June 28, 2005; and 
(vi)for the Siskiyou County portion, the map entitled Siskiyou Wilderness Area Additions—Proposed and dated May, 2002. 
(47) 
(A)Certain land in the Six Rivers, Mendocino, and Shasta-Trinity National Forests and the Redding and Arcata Field Offices of the Bureau of Land Management comprising approximately 40,166 acres, as generally depicted on the maps described in subparagraph (B), which shall be incorporated into and managed as part of the Yolla Bolly-Middle Eel Wilderness as designated by the Wilderness Act (16 U.S.C. 1131 et seq.) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(B)The maps referred to in subparagraph (A) are— 
(i)the map entitled Middle Fork Eel, Smokehouse and Big Butte Units, Yolla Bolly—Middle Eel Proposed Wilderness Addition and dated June 7, 2005; and 
(ii)for the Tehama County and Trinity County portions, the map entitled Yolla Bolly—Middle Eel Wilderness Area Additions– Proposed and dated May 2002. 
(48) 
(A)Certain land in the Shasta-Trinity, Klamath, and Six Rivers National Forests comprising approximately 119,955 acres, as generally depicted on the maps described in subparagraph (B), which shall be incorporated into and managed as part of the Trinity Alps Wilderness as designated by section 101(a)(34) of the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(B)The maps referred to in subparagraph (A) are— 
(i)the map entitled Orleans Mountain Unit (Boise Creek), Trinity Alps Proposed Wilderness Addition, Six Rivers National Forest and dated October 28, 2004; 
(ii)the map entitled East Fork Unit, Trinity Alps Proposed Wilderness Addition, Six Rivers National Forest and dated September 17, 2004; 
(iii)the map entitled Horse Linto Unit, Trinity Alps Proposed Wilderness Addition, Six Rivers National Forest and dated September 17, 2004; 
(iv)the map entitled Red Cap Unit, Trinity Alps Proposed Wilderness Addition, Six Rivers National Forest and dated June 7, 2005; and 
(v)for the Trinity and Siskiyou County portions, the map entitled Trinity Alps Wilderness Area Additions—Proposed and dated May 2002. 
(49) 
(A)Certain land in the Six Rivers and Shasta-Trinity National Forests comprising approximately 11,955 acres, as generally depicted on the maps described in subparagraph (B), which shall be known as the Underwood Wilderness. 
(B)The maps referred to in subparagraph (A) are— 
(i)for the Humboldt County portion, the map entitled Underwood Proposed Wilderness, Six Rivers National Forest and dated June 28, 2005; and 
(ii)for the Trinity County portion, the map entitled Underwood Wilderness Area–Proposed and dated May 2002. 
(50)Certain land in the Stanislaus National Forest comprising approximately 25,280 acres, as generally depicted on the map entitled Emigrant Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Emigrant Wilderness as designated by Public Law 93–632 (88 Stat. 2153) and the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(51)Certain land in the Stanislaus and Humboldt-Toiyabe National Forests comprising approximately 35,200 acres, as generally depicted on the map entitled Carson Iceberg Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Carson Iceberg Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(52)Certain land in the Tahoe National Forest comprising approximately 12,160 acres, as generally depicted on the map entitled Black Oak Wilderness Area—Proposed and dated May 2002, which shall be known as the Black Oak Wilderness, except that designation by this paragraph shall not interfere with the operation of the Western States Endurance Run and the Western States Trail Ride (Tevis Cup) in the same manner in, and degree to which, those events occurred as of March 1, 2006. 
(53)Certain land in the Tahoe National Forest comprising approximately 2,880 acres, as generally depicted on the map entitled Duncan Canyon Wilderness Area—Proposed and dated May 2002, which shall be known as the Duncan Canyon Wilderness, except that designation by this paragraph shall not interfere with the operation of the Western States Endurance Run and the Western States Trail Ride (Tevis Cup) in the same manner in, and degree to which, those events occurred as of March 1, 2006. 
(54)Certain land in the Tahoe National Forest comprising approximately 20,480 acres, as generally depicted on the map entitled North Fork American Wilderness Area—Proposed and dated May 2002, which shall be known as the North Fork American Wilderness. 
(55)Certain land in the Tahoe National Forest comprising approximately 4,480 acres, as generally depicted on the map entitled Granite Chief Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Granite Chief Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note), except that designation by this paragraph shall not interfere with the operation of the Western States Endurance Run and the Western States Trail Ride (Tevis Cup) in the same manner in, and degree to which, those events occurred as of March 1, 2006, and pursuant to the April 13, 1988, determination of the Chief of the Forest Service. 
(56)Certain land in the Tahoe National Forest comprising approximately 16,350 acres, as generally depicted on the map entitled Castle Peak Wilderness Area—Proposed and dated May 2002, which shall be known as the Castle Peak Wilderness. 
(57)Certain land in the Tahoe National Forest comprising approximately 17,280 acres, as generally depicted on the map entitled Grouse Lakes Wilderness Area—Proposed and dated May 2002, which shall be known as the Grouse Lakes Wilderness. 
(58)Certain land in the Bishop Field Office of the Bureau of Land Management and the Inyo National Forest comprising approximately 17,920 acres, as generally depicted on the map entitled Granite Mountain Wilderness Area—Proposed and dated May 2002, which shall be known as the Granite Mountain Wilderness. 
(59)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 24,680 acres, as generally depicted on the map entitled Caliente Mountain Wilderness Area—Proposed and dated May 2002, which shall be known as the Caliente Mountain Wilderness. 
(60)Certain land in the California Desert District of the Bureau of Land Management comprising approximately 6,508 acres, as generally depicted on the map entitled Carrizo Gorge Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Carrizo Gorge Wilderness as designated by the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.). 
(61)Certain land in the California Desert District of the Bureau of Land Management comprising approximately 6,518 acres, as generally depicted on the map entitled Sawtooth Mountains Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Sawtooth Mountains Wilderness as designated by the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.). 
(62)Certain land in the California Desert District of the Bureau of Land Management and the Cleveland National Forest comprising approximately 7,604 acres, as generally depicted on the map entitled Hauser Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Hauser Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(63)Certain land in the California Desert District of the Bureau of Land Management comprising approximately 1,920 acres, as generally depicted on the map entitled Bighorn Mountain Wilderness Area Additions—Proposed and dated May 2002, which shall be incorporated into and managed as part of the Bighorn Mountain Wilderness as designated by the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.). 
(64)Certain land in the California Desert District of the Bureau of Land Management comprising approximately 83,880 acres, as generally depicted on the map entitled Avawatz Mountains Wilderness—Proposed and dated February 2005, which shall be known as the Avawatz Mountains Wilderness. 
(65)Certain land in the California Desert District of the Bureau of Land Management comprising approximately 92,750 acres, as generally depicted on the map entitled Cady Mountains Wilderness—Proposed and dated June 2003, which shall be known as the Cady Mountains Wilderness. 
(66)Certain land in the California Desert District of the Bureau of Land Management comprising approximately 82,880 acres, as generally depicted on the map entitled Soda Mountains Wilderness—Proposed and dated February 2005, which shall be known as the Soda Mountains Wilderness. 
(67)Certain land in the California Desert District of the Bureau of Land Management comprising approximately 41,400 acres, as generally depicted on the map entitled Kingston Range Wilderness Area Additions—Proposed and dated June 2003, which shall be incorporated into and managed as part of the Kingston Range Wilderness as designated by the California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.). 
(68)Certain land in the Alturas Field Office of the Bureau of Land Management comprising approximately 6,600 acres, as generally depicted on the map entitled Pit River Wilderness Area—Proposed and dated May 2002, which shall be known as the Pit River Wilderness. 
(69) 
(A)Certain land administered by the Bureau of Land Management in Lake and Yolo Counties, California, comprising approximately 37,499 acres, as generally depicted on the maps described in subparagraph (B), which shall be known as the Cache Creek Wilderness. 
(B)The maps referred to in subparagraph (A) are— 
(i)for the Lake County portion, the map entitled Cache Creek Wilderness Area and dated June 16, 2005; and 
(ii)for the Yolo County portion, the map entitled Cache Creek Wilderness Area—Proposed and dated May 2002. 
(70)Certain land in the Ukiah Field Office of the Bureau of Land Management comprising approximately 10,880 acres, as generally depicted on the map entitled Blue Ridge Wilderness Area—Proposed and dated May 2002, which shall be known as the Blue Ridge Wilderness. 
(71)Certain land administered by the Bureau of Land Management in Napa County, California, comprising approximately 6,350 acres, as generally depicted on the map entitled Cedar Roughs Wilderness Area and dated September 27, 2004, which shall be known as the Cedar Roughs Wilderness. 
(72) 
(A)Certain land administered by the Bureau of Land Management in Humboldt and Mendocino Counties, California, comprising approximately 42,585 acres, as generally depicted on the map entitled King Range Wilderness and dated November 12, 2004, which shall be known as the King Range Wilderness. 
(B)With respect to the wilderness designated by subparagraph (A), in the case of a conflict between this Act and Public Law 91–476 (16 U.S.C. 460y et seq.), the more restrictive provision shall apply. 
(73)Certain land administered by the Bureau of Land Management in Mendocino County, California, comprising approximately 12,915 acres, as generally depicted on the map entitled, South Fork Eel River Wilderness Area and Elkhorn Ridge Potential Wilderness and dated June 16, 2005, which shall be known as the South Fork Eel River Wilderness. 
(74) 
(A)All federally-owned rocks, islets, and island (whether named or unnamed and surveyed or unsurveyed) that are located— 
(i)not more than 3 geographic miles off the coast of the King Range National Conservation Area; and 
(ii)above mean high tide. 
(B)With respect to the wilderness designated by subparagraph (A), in the case of a conflict between this title and Proclamation No. 7264 (65 Fed. Reg. 2821; relating to establishment of the California Coastal National Monument), the more restrictive provision shall apply. 
102.Administration of wilderness areas 
(a)ManagementSubject to valid existing rights, each area designated as wilderness by this title shall be administered by the Secretary concerned, except that— 
(1)any reference in an Act referred to in this title to the effective date of the Act shall be considered to be a reference to the date of enactment of this Act; and 
(2)any reference in an Act referred to in this title to the Secretary of Agriculture shall be considered to be a reference to the Secretary concerned. 
(b)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary concerned shall file a map and a legal description of each wilderness area designated by this title with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Resources of the House of Representatives. 
(2)Force of lawA map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary concerned may correct errors in the map and legal description. 
(3)Public availabilityEach map and legal description filed under paragraph (1) shall be made available for public inspection in the appropriate Office of the Secretary concerned. 
(c)Wilderness character 
(1)In generalIn accordance with section 4(b) of the Wilderness Act (16 U.S.C. 1133(b)), the Secretary concerned administering any area designated as wilderness by this title shall be responsible for preserving the wilderness character of the area. 
(2)RegulationsAll activities in a wilderness area designated by this title shall be subject to regulations the Secretary concerned determines necessary to carry out this title. 
(d)Fire management activities 
(1)In generalThe Secretary concerned may take such measures in a wilderness area designated by this Act as are necessary to control and prevent fire, insects, and diseases, as provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with the guidelines contained in the Report of the Committee on Interior and Insular Affairs (H. Report 98–40) to accompany the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1131 note). 
(2)Inhabited areasIf a wilderness area is adjacent to or in close proximity to an inhabited area, the Secretary concerned may take appropriate measures to control and prevent fire through Federal, State, or local agencies and jurisdictions. 
(3)MeasuresMeasures under this subsection may include the use of mechanized and motorized equipment for fire suppression (including aircraft and fire retardant drops) if necessary to protect public health or residential or commercial structures. 
(4)ReviewNot later than 1 year after the date of enactment of this Act, the Secretary concerned shall review policies in effect on the date of enactment of this Act to ensure that authorized approval procedures for any such measures permit a timely and efficient response in case of fires requiring suppression activities in a wilderness area designated by this Act. 
(5)Delegation 
(A)Federal agenciesIf a wilderness area is near an inhabited area, the Secretary concerned shall consider delegating the authority to approve such fire suppression measures to the Forest Supervisor, or the Bureau of Land Management District Manager or field manager, if the fire hazard and risk are extreme. 
(B)State or local agenciesThe Secretary concerned may review, and if appropriate, delegate by written agreement primary fire fighting authority and related public safety activities to an appropriate State or local agency. 
(e)Access to private property 
(1)In generalThe Secretary concerned shall provide any owner of private property within the boundary of a wilderness area designated by this title adequate access to the property to ensure the reasonable use and enjoyment of the property by the owner. 
(2)King range wilderness 
(A)In generalSubject to subparagraph (B), within the wilderness designated by section 101(72), the access route depicted on the map for private landowners shall be available for invitees of the private landowners. 
(B)LimitationSubparagraph (A) does not require the Secretary concerned to provide any access to the landowners or invitees beyond the access that would be available if the wilderness had not been designated. 
(f)Management of private propertyNothing in this title enlarges or diminishes the private property rights of non-Federal landowners with respect to property within the boundaries of a wilderness area designated by this title. 
(g)Incorporation of private land and interestsAny land within the boundary of a wilderness area designated by this title that is acquired by the Federal Government shall— 
(1)become part of the wilderness area in which the land is located; and 
(2)be managed in accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law. 
(h)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land designated as wilderness by this title is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(i)Hydrologic, meteorologic, and climatological devices, facilities, and associated equipmentNothing in this title— 
(1)prevents the installation and maintenance of hydrologic, meteorologic, or climatological devices or facilities and communication equipment associated with such devices, or any combination of the devices or equipment, or limited motorized access to such facilities when nonmotorized access means are not reasonably available or when time is of the essence, if the facilities or access are essential to flood warning, flood control, water supply forecasting, or reservoir operation purposes; or 
(2)precludes or restricts the use of utility helicopters for inspection or surveillance of utility facilities in the vicinity of a wilderness area designated by this title. 
(j)Military activitiesNothing in this title precludes or restricts low level overflights of military aircraft and air vehicles, military rotary wing environmental training, testing, and evaluation, the designation of new units of special use airspace, or the use or establishment of military flight training routes over a wilderness area designated by this title. 
(k)HorsesNothing in this title precludes horseback riding in, or the entry of recreational saddle or pack stock into, a wilderness area designated by this title. 
(l)Livestock grazingGrazing of livestock and maintenance of previously existing facilities that are directly related to permitted livestock grazing activities in a wilderness area designated by this title, if established before the date of enactment of this Act, shall be permitted to continue as provided in section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)) and section 108 of Public Law 96–560 (16 U.S.C. 1133 note). 
(m)Fish and wildlifeNothing in this title affects— 
(1)hunting and fishing, under applicable Federal and State laws (including regulations), within the boundaries of a wilderness area designated by this title; or 
(2)the jurisdiction or responsibilities of the State of California with respect to wildlife and fish on public land in the State, as provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)). 
(n)Wildlife managementIn furtherance of the purposes and principles of management activities under the Wilderness Act (16 U.S.C. 1131 et seq.), activities to maintain or restore fish and wildlife populations and the habitats to support those populations may be carried out within a wilderness area designated by this title, if consistent with applicable wilderness management plans, in accordance with appropriate policies and guidelines. 
(o)Law enforcement activitiesNothing in this title precludes or otherwise affects border operations or other law enforcement activities by the Bureau of Citizenship and Immigration Services, the Drug Enforcement Administration, the Directorate for Border and Transportation Security, or other Federal, State, and local law enforcement agencies within a wilderness area designated by this title. 
(p)Native American uses and interests 
(1)In generalIn recognition of the past use of wilderness areas designated under this title by Indian people for traditional cultural and religious purposes, the Secretary concerned shall ensure access to those wilderness areas by Indian people for those traditional cultural and religious purposes. 
(2)Temporary closure 
(A)In generalIn carrying out this section, the Secretary concerned, on the request of an Indian tribe or Indian religious community, shall temporarily close to the general public use of 1 or more specific portions of a wilderness area designated by this title in order to protect the privacy of traditional cultural and religious activities in the areas by Indian people. 
(B)Smallest practicable areaAny such closure shall be made to affect the smallest practicable area for the minimum period necessary for those purposes. 
(C)AdministrationThe access shall be consistent with Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996) and the Wilderness Act (16 U.S.C. 1131 et seq.). 
(q)Commercial outfittersA commercial outfitter may use a wilderness area designated by this title consistent with this Act and section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)). 
(r)No buffer zones 
(1)In generalIt is the sense of Congress that the designation of a wilderness area in the State of California by this title should not lead to the creation of a protective perimeter or buffer zone around the wilderness area. 
(2)Nonwilderness activities or usesThe fact that a nonwilderness activity or use can be seen or heard from an area within a wilderness shall not, of itself, preclude the activity or use up to the boundary of the wilderness area. 
(s)Water resources projectsNothing in this title precludes relicensing of, assistance to, or operation and maintenance of, a development below or above a wilderness area designated by this title, or on any stream tributary of the wilderness area, that will not invade the area or unreasonably diminish the existing wilderness, scenic, recreational, and fish and wildlife values present in the area as of the date of enactment of this Act. 
103.Designation of Salmon Restoration Areas 
(a)FindingsCongress finds that— 
(1)once magnificent salmon and steelhead runs throughout the State of California have generally experienced severe declines resulting in the listing of those salmon and steelhead as threatened and endangered species under both Federal and State law; 
(2)economically important commercial, recreational, and tribal salmon and steelhead fisheries have collapsed in many parts of the State leading to economic crises for many fishing-dependent communities; 
(3)salmon and steelhead are essential to the spiritual and cultural practices of many Indian tribes in California and those Indian tribes have suffered as a result of the decline in salmon and steelhead runs throughout the State; 
(4)habitat protection is an essential component in the recovery of endangered salmon and steelhead to sustainable, harvestable levels; and 
(5)certain pristine areas in the State warrant special protection because the areas offer vital, irreplaceable habitat for salmon and steelhead. 
(b)Salmon Restoration AreasThe following public land in the State of California is designated as Salmon Restoration Areas: 
(1)Certain land in the Shasta-Trinity National Forest comprising approximately 24,267 acres, as generally depicted on the map entitled Chinquapin Salmon Restoration Area—Proposed and dated May 2002, which shall be known as the Chinquapin Salmon Restoration Area. 
(2)Certain land in the Shasta-Trinity National Forest comprising approximately 28,400 acres, as generally depicted on the map entitled Pattison Salmon Restoration Area—Proposed and dated May 2002, which shall be known as the Pattison Salmon Restoration Area. 
(3)Certain land in the Shasta-Trinity National Forest comprising approximately 22,000 acres, as generally depicted on the map entitled South Fork Trinity Salmon Restoration Area—Proposed and dated May 2002, which shall be known as the South Fork Trinity Salmon Restoration Area. 
(c)Management 
(1)ReviewThe Secretary concerned shall review the Salmon Restoration Areas designated under subsection (b) to determine the suitability of the Areas for designation as wilderness. 
(2)ManagementUntil Congress acts on the suitability of the Areas for wilderness, the Areas shall be managed to promote the restoration of self-sustaining salmon and steelhead populations. 
(3)ReportNot later than 3 years after the date of enactment of this Act, the Secretary concerned shall submit to the President, and the President shall submit to Congress, a report describing the results of the review conducted under paragraph (1). 
(4)AdministrationSubject to valid existing rights, the Salmon Restoration Areas designated by this section shall be administered by the Secretary concerned so as to maintain the wilderness character of the Areas in existence on the date of enactment of this Act and potential for inclusion in the National Wilderness Preservation System. 
(5)Motorized equipmentThe use of mechanized transport or motorized equipment in the Areas shall be based on the selection of the minimum tool or administrative practice necessary to accomplish the purpose of maximum salmon habitat protection with the least quantity of adverse impact on wilderness character and resources. 
104.Designation of wilderness study areas 
(a)In generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following public land in the State of California is designated as wilderness study areas and shall be reviewed by the Secretary concerned as to the suitability of the land for preservation as wilderness: 
(1)Certain land in the Shasta-Trinity National Forest comprising approximately 35,000 acres, as generally depicted on the map entitled Girard Ridge Wilderness Study Area—Proposed and dated May 2002, which shall be known as the Girard Ridge Wilderness Study Area. 
(2)Certain land in the Lassen National Forest comprising approximately 48,000 acres, as generally depicted on the map entitled Ishi Wilderness Additions Wilderness Study Area—Proposed and dated May 2002, which shall be known as the Ishi Additions Wilderness Study Area. 
(b)Report 
(1)In generalThe Secretary concerned shall submit to the President a report describing the review carried out under subsection (a). 
(2)RecommendationAfter receiving the report under paragraph (1) and not later than 3 years after the date of enactment of this Act, the President shall submit to Congress a recommendation regarding designating the wilderness study areas designated by subsection (a) as wilderness. 
(c)AdministrationSubject to valid existing rights, the wilderness study areas designated by this section shall be administered by the Secretary concerned so as to maintain the wilderness character of the areas in existence on the date of enactment of this Act and potential for inclusion in the National Wilderness Preservation System. 
105.Designation of potential wilderness areas 
(a)In generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following public land in the State of California is designated as potential wilderness areas: 
(1)Certain land in the Arcata Field Office of the Bureau of Land Management comprising approximately 11,271 acres, as generally depicted on the map entitled South Fork Eel River Wilderness Area and Elkhorn Ridge Potential Wilderness and dated June 16, 2005, which shall be known as the Elkhorn Ridge Potential Wilderness Area. 
(2)Certain land in the Ukiah Field Office of the Bureau of Land Management comprising approximately 8,566 acres, as generally depicted on the map entitled Payne Ranch Potential Wilderness Addition to Cache Creek Wilderness Area—Proposed and dated May 2002, which shall be known as the Payne Ranch Proposed Wilderness Addition to the Cache Creek Wilderness Area as designated by this Act. 
(b)AdministrationExcept as otherwise provided in this section and subject to valid existing rights, the potential wilderness areas designated by this section shall be administered by the Secretary concerned as wilderness until such time as the areas are designated as wilderness areas. 
(c)Ecological restorationFor purposes of ecological restoration (including the elimination of non-native species, road removal, repair of skid tracks, and other actions necessary to restore the natural ecosystems in potential wilderness areas designated by this section ), the Secretary concerned may use motorized equipment and mechanized transport within the areas until such time as the potential wilderness areas are designated as wilderness. 
(d)Wilderness designationThe potential wilderness areas designated by this section shall be designated wilderness on the earlier of— 
(1)the removal of conditions incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) and publication by the Secretary concerned in the Federal Register of notice of the removal; or 
(2)the date that is 5 years after the date of enactment of this Act. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary concerned to carry out the ecological restoration under subsection (c) $5,000,000 for each of fiscal years 2007 through 2011. 
106.Release of wilderness study areas 
(a)FindingCongress finds that, for purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area described in subsection (b) that is not designated as wilderness by this Act, or an Act enacted before the date of enactment of this Act, has been adequately studied for wilderness. 
(b)Description of study areasThe study areas referred to in subsection (a) are— 
(1)the King Range Wilderness Study Area; 
(2)the Chemise Mountain Instant Study Area; 
(3)the Red Mountain Wilderness Study Area; 
(4)the Cedar Roughs Wilderness Study Area; and 
(5)those portions of the Rocky Creek/Cache Creek Wilderness Study Area in Lake County, California that are not in sec. 22, T. 12 N., R. 5 W., of the Mount Diablo Meridian. 
(c)ReleaseAny portion of a wilderness study area described in subsection (b) that is not designated as wilderness by this Act or an Act enacted before the date of enactment of this Act shall not be subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)). 
107.King Range National Conservation Area boundary adjustmentSection 9 of Public Law 91–476 (16 U.S.C. 460y–8) is amended by adding at the end the following: 
 
(d)Boundary adjustmentIn addition to the land described in subsections (a) and (c), the land identified as the King Range National Conservation Area Additions on the map entitled King Range Wilderness and dated November 12, 2004, is included in the survey and investigation area referred to in the first section.. 
IIDesignation of wilderness areas to be managed by the National Park Service 
201.Designation of wilderness areasIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State of California are designated as wilderness areas and as components of the National Wilderness Preservation System: 
(1)Certain land in Joshua Tree National Park, comprising approximately 36,672 acres, as generally depicted on the map entitled Joshua Tree National Park Wilderness Area Additions—Proposed and dated May 2002, and which is incorporated in and shall be deemed to be a part of the Joshua Tree National Park Wilderness, as designated by Public Law 94–567 (90 Stat. 2692) and the California Desert Protection Act of 1994 (16 U.S.C. 410aaa note; Public Law 103–433). 
(2)Certain land in Lassen Volcanic National Park, comprising approximately 26,366 acres, as generally depicted on the map entitled Lassen Volcanic National Park Wilderness Area Additions—Proposed and dated May 2002, and which is incorporated in and shall be deemed to be a part of the Lassen Volcanic National Park Wilderness, as designated by Public Law 92–510 (86 Stat. 918). 
(3) 
(A)Except as provided in subparagraphs (B) and (C), certain land in Sequoia-Kings Canyon National Park, comprising approximately 68,480 acres, as generally depicted on the map entitled Mineral King Wilderness Area—Proposed and dated May 2002, and which shall be known as the John Krebs Wilderness. 
(B)The designation in subparagraph (A) does not preclude operation and maintenance of the existing Hockett Meadow Cabin and Quinn Patrol Cabin in the same manner and degree in which operation and maintenance of those cabins were occurring on the day before the date of enactment of this Act. 
(C)Nothing in this paragraph prohibits the periodic maintenance, as permitted by the National Park Service as of the date of enactment of this Act, of the small check dams on Lower Franklin, Crystal, Upper Monarch, and Eagle Lakes. 
(4)Land transferred to Death Valley National Park in section 203 and additional land in Death Valley National Park, which together comprise approximately 70,580 acres as generally depicted on the map entitled Death Valley National Park Wilderness Area Additions—Proposed and dated February 2005, and which are incorporated in and shall be deemed to be a part of the Death Valley National Park Wilderness, as designated by the California Desert Protection Act of 1994 (16 U.S.C. 410aaa note; Public Law 103–433). 
202.Administration of wilderness areas 
(a)In generalSubject to valid existing rights, the wilderness areas designated by this Act shall be administered by the Secretary concerned in accordance with the provisions of the Wilderness Act (16 U.S.C. 1131 et seq.) governing areas designated by that Act as wilderness, except that any reference in such provisions to the effective date of that Act (or any similar reference) shall be considered to be a reference to the date of enactment of this Act. 
(b)Map and legal description 
(1)In generalAs soon as practicable, but not later than 3 years after enactment of this Act, the Secretary shall file a map and a legal description of each wilderness area designated by this title with the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives. 
(2)EffectEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the legal descriptions and maps. 
(3)AvailabilityCopies of the maps and legal descriptions shall be on file and available for public inspection in the Office of the Secretary concerned. 
(c)Wilderness character 
(1)In generalAs provided in section 4(b) of the Wilderness Act (16 U.S.C. 1133(b)), the Secretary administering any area designated as wilderness by this Act shall be responsible for preserving the wilderness character of the area. 
(2)RegulationsAll activities in the areas designated by this Act shall be subject to such regulations as the Secretary concerned considers to be necessary to carry out this Act. 
203.Death valley boundary adjustment 
(a)In generalThe boundary of Death Valley National Park is revised to include the land designated as the Boundary Adjustment Area as depicted on the map entitled “Boundary Adjustment Map” and dated February 2005. 
(b)Transfer and administration of land 
(1)In generalThe Secretary concerned shall transfer administrative jurisdiction of the land of the Bureau of Land Management within the Boundary Adjustment Area to the National Park Service. 
(2)AdministrationThe Secretary concerned shall administer the land the administrative jurisdiction of which is transferred under this section as part of the Death Valley National Park in accordance with applicable laws and regulations. 
(c)Military operations at Fort IrwinNothing in this section alters any authority of the Secretary of the Army to conduct military operations at Fort Irwin and the National Training Center that are authorized under any other provision of law. 
IIIWild and scenic river designations 
301.Designation of wild and scenic rivers 
(a)In generalIn order to preserve and protect for present and future generations the outstanding scenic, natural, wildlife, fishery, recreational, scientific, historical, and ecological values of the following rivers in the State of California, section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended— 
(1)by designating the last undesignated paragraph (relating to White Salmon River, Washington) as paragraph (167); and 
(2)by adding at the end the following: 
 
(168)Black butte river, californiaThe 2 miles of Black Butte River from the confluence of Estell and Sheep Creeks to Spanish Creek confluence, as a scenic river. The 18.5 miles of Black Butte River from Spanish Creek confluence to Jumpoff Creek confluence, as a wild river. The 3.5 miles of Black Butte River from Jumpoff Creek confluence to confluence with Middle Eel River, as a scenic river. The 5 miles of Cold Creek from Plaskett Creek confluence to confluence with Black Butte River, as a wild river: Provided, That not later than 18 months after the date of enactment of this paragraph, the Secretary shall prepare a fire management plan and a report on the cultural and historical resources within the river designations in this paragraph, submit the report to Congress, and provide a copy of the report to the Mendocino County Board of Supervisors. 
(169)Buckhorn creek, californiaThe 4.25 miles of Buckhorn Creek from the source to Lower Buckhorn Campground, as a wild river. The .25 miles of Buckhorn Creek from Lower Buckhorn Campground to the confluence with Indian Creek, as a scenic river. 
(170)Cedar creek, californiaThe 4-mile segment from Inaja Reservation boundary to 0.125 miles upstream of Cedar Creek Road crossing, as a wild river. The 0.25 miles from 0.125 miles upstream of Cedar Creek Road crossing to 0.125 miles downstream of Cedar Creek Road crossing, as a scenic river. The 1.75 miles from 0.125 miles downstream of Cedar Creek Road to the private property boundary in sec. 1, T. 14 S., R. 2 E., at Cedar Creek Falls, as a wild river. 
(171)Clavey river, californiaThe 5-mile segment of the Lily Creek tributary from the Emigrant Wilderness boundary to a point 0.1 mile downstream of an unnamed tributary at the lower end of Coffin Hollow, as a wild river. The 2-mile segment of the Lily Creek tributary from a point 0.1 mile downstream of an unnamed tributary at the lower end of Coffin Hollow to its confluence with Bell Creek, as a scenic river. The 6-mile segment of the Bell Creek tributary from the Emigrant Wilderness boundary to its confluence with Lily Creek, as a wild river, except the 1.0-mile segment beginning a point 500 feet upstream from the Crabtree trail bridge shall be administered as a scenic river. The 10.4-mile segment of the Clavey River from the confluence of Bell Creek with Lily Creek to a point at which the eastern boundary of the river corridor intersects with the Mi-Wok and Groveland Ranger districts boundary, as a scenic river. The 3.2-mile segment of the Clavey River from the Mi-Wok and Groveland Ranger districts boundary to 0.25 mile upstream of the Cottonwood Road, (Forest Route 14) crossing, as a wild river. The 1.75-mile segment of the Clavey River from 0.25 mile upstream of the Cottonwood Road to 1.5 mile below it, as a scenic river. The 6.6-mile segment of the Clavey River from 1.5 mile downstream of the Cottonwood Road to 0.25 mile upstream of Forest Road 1 N. 01, as wild river. The 2-mile segment of the Clavey River from 0.25 mile above Forest Road 1 N. 01, crossing to 1.75 miles downstream, as a scenic river. The 7.0-mile segment of the Clavey River from 1.75 miles downstream from the Forest Road 1 N. 01 crossing to the confluence with the Tuolumne River, as a wild river. The 2-mile segment of the Bourland Creek tributary from its origin to the western boundary of Bourland Research Natural Area, as a wild river. The 10.3-mile segment of the Bourland Creek tributary from the western boundary of Bourland Research Natural Area to its confluence with Reynolds Creek, as a recreational river. 
(172)Cottonwood creek, californiaThe 18.1 miles from spring source in sec. 27, T. 4 S., R. 34 E., to the confluence with unnamed tributary directly east of Peak 6887T near the center of sec. 2, T. 6 S., R. 36 E., as a wild river. The 3.8 miles from the unnamed tributary confluence near the center of sec. 2, T. 6 S., R. 36 E., to the northern boundary of sec. 5, T. 6 S., R. 37 E., as a scenic river. 
(173)Deep creek, californiaThe 6.5-mile segment from 0.125 mile downstream of the Rainbow Dam site in sec. 33, T. 2 N., R. 2 W., to 0.25 miles upstream of the Road 3 N. 34 crossing, as a wild river. The 2.5-mile segment from 0.25 miles downstream of the Road 3 N. 34 crossing to 0.25 miles upstream of the Trail 2 W. 01 crossing, as a wild river. The 10-mile segment from 0.25 miles downstream of the Trail 2 W. 01 crossing to the upper limit of the Mojave dam flood zone in sec. 17, T. 3 N., R. 3 W., as a wild river. The 3.5-mile segment of the Holcomb Creek tributary from 0.25 miles downstream of Holcomb crossing (Trail 2 W. 08/2 W. 03), as a wild river. 
(174)Dinkey creek, californiaThe 3 miles from First Dinkey Lake to 0.25 miles upstream of Road 9 S. 62 crossing, as a wild river. The 0.5 miles from 0.25 miles upstream of Road 9 S. 62 crossing to 0.25 miles downstream of crossing, as a scenic river. The 7 miles from 0.25 miles downstream of Road 9 S. 62 crossing to confluence with Rock Creek, as a wild river. The 4.5 miles from Rock Creek confluence to the confluence with Laurel Creek, as a recreation river. The 4.5 miles from Laurel Creek confluence to 0.25 miles upstream of Ross Crossing (Road 10 S. 24), as a wild river. The 1 mile from 0.25 miles upstream of Ross Crossing to 0.75 miles downstream of Ross Crossing, as a scenic river. The 5.25 miles from 0.75 miles downstream of Ross Crossing to 2 miles upstream of North Fork Kings confluence, as a wild river. The 2 miles upstream of North Fork Kings confluence to North Fork Kings confluence, as a recreational river. 
(175)Downie river and tributaries, californiaThe 2 miles of the West Downie River from the northern boundary of sec. 27, T. 21 N., R. 10 E., to Rattlesnake Creek confluence, as a wild river. The 3 miles of Rattlesnake Creek from the source in sec. 24, T. 21 N., R. 10 E., to West Branch confluence, as a wild river. The 3 miles of Downie River from the confluence of West Branch and Rattlesnake Creek to the confluence with Grant Ravine, as a wild river. The 1.75 miles of Downie River from Grant Ravine confluence to the confluence with Lavezzola Creek, as a recreational river. The 2 miles of Red Oak Canyon from the source in sec. 18, T. 21 N., R. 11 E., to 0.5 miles upstream of confluence with Empire Creek, as a wild river. The 0.5 miles of Red Oak Canyon from 0.5 miles upstream of Empire Creek confluence to Empire Creek confluence, as a scenic river. The 2 miles of Empire Creek from the source in sec. 17, T. 12 N., R. 11 E., to 0.5 miles upstream of confluence with Red Oak Canyon, as a wild river. The 4.5 miles of Empire Creek from 0.5 miles upstream of Red Oak Canyon confluence to confluence with Lavezzola Creek, as a scenic river. The 1.5 miles of Sunnyside Creek from the confluence of Sunnyside Creek and unnamed tributary in sec. 8, T. 21 N., R. 11 E., to Spencer Creek confluence, as a wild river. The 1.5 miles of Spencer Creek from Lower Spencer Lake to confluence with Sunnyside Creek, as a wild river. The 5 miles of Lavezzola Creek, from the confluence of Sunnyside and Spencer Creeks to unnamed tributary in sec. 33, T. 21 N., R. 11 E., as a wild river. 
(176)Independence creek, californiaThe 2 miles from the source in sec. 13, T. 18 N., R. 14 E., to the high water line of Independence Lake, as a wild river. 
(177)Lower kern river, californiaThe 7 miles from Highway 155 bridge to 100 feet upstream of Borel powerhouse, as a recreational river. The 12.7 miles from 100 feet downstream of Borel powerhouse to confluence with Willow Spring Creek, as a scenic river. The 9.75 miles from 0.25 miles downstream of Democrat Dam to 0.25 miles upstream of the Kern River powerhouse, as a recreational river: Provided, That the designation shall not impact the continued operation and maintenance of existing water and energy facilities on or near the river. 
(178)Kings river, californiaThe 4 miles from the existing wild river boundary to the end of road 12 S. 01 (at the Kings River NRT trailhead), as a wild river. The 4 miles from 12 S. 01 road end to the confluence with Mill Creek, as a scenic river. The 3 miles from the Mill Creek confluence to the Bailey Bridge (Road 11 S. 12), as a recreational river: Provided, That in the case of conflict between the provisions of this Act and the provisions of the existing Kings River Special Management Area, established by Public Law 100–150 (101 Stat. 881), the more restrictive provisions shall apply. 
(179)Matilija creek, californiaThe 7 miles from the source to the confluence with Old Man Canyon, as a wild river. The 2 miles from Old Man Canyon to Murrieta Canyon, as a scenic river. The 7 miles from the source of the North Fork of Matilija Creek to the confluence with Matilija Creek, as a wild river. 
(180)Mokelumne, north fork, californiaThe 5.75 miles from 0.25 miles downstream of Salt Springs dam to 0.5 miles downstream of Bear River confluence, as a recreational river. The 11 miles from 0.5 miles downstream of Bear River confluence to National Forest boundary in sec. 19, T. 7 N., R. 14 E., as a wild river. 
(181)Niagara creek, californiaThe 1 mile from Highway 108 to the high water line of Donnell Reservoir, as a scenic river. 
(182)Owens river headwaters, californiaThe 2.99 miles of Deadman Creek from the 2-forked source east of San Joaquin Peak to the confluence with the unnamed tributary flowing south into Deadman Creek from sec. 12, T. 3 S., R. 26 E., as a wild river. The 1.71 miles of Deadman Creek from the unnamed tributary confluence in sec. 12, T. 3 S., R. 26 E., to Road 3 S. 22 crossing, as a scenic river. The 3.91 miles of Deadman Creek from the Road 3 S. 22 crossing to 300 feet downstream of the Highway 395 crossing, as a recreational river. The 2.97 miles of Deadman Creek from 300 feet downstream of the Highway 395 crossing to 100 feet upstream of Big Springs, as a scenic river. The 0.88 miles of the Upper Owens River from 100 feet upstream of Big Springs to the private property boundary in sec. 19, T. 2 S., R. 28 E., as a recreational river. The 3.98 miles of Glass Creek from its 2-forked source to 100 feet upstream of the Glass Creek Meadow Trailhead parking area in sec. 29, T. 2 S., R.27 E., as a wild river. The 1.42 miles of Glass Creek from 100 feet upstream of the trailhead parking area in sec. 29 to the end of the Glass Creek road in sec. 21, T. 2 S., R. 27 E., as a scenic river. The 0.96 miles of Glass Creek from the end of Glass Creek road in sec. 21 to the confluence with Deadman Creek in sec. 27, as a recreational river. 
(183)Pine valley creek, californiaThe 1.5 miles from the private property boundary in sec. 26, T. 15 S., R. 14 E., to the Pine Creek Wilderness Boundary, as a recreational river. The 5.75 miles from the Pine Creek Wilderness Boundary to 0.25 miles upstream of Barrett Reservoir, as a wild river. 
(184)Piru creek, californiaThe 9 miles of the North Fork Piru Creek from the source to private property in sec. 4, T. 6 N., R. 21 W., as a wild river. The 1 mile of the North Fork Piru Creek from the private property boundary in sec. 4 to the South Fork confluence, as a scenic river. The 3.5 miles of the South Fork Piru Creek from the source to the confluence with the unnamed tributary in Thorn Meadows, as a wild river. The 1 mile of South Fork Piru Creek from the confluence with the unnamed tributary in Thorn Meadows to the confluence with North Fork Piru Creek, as a scenic river. The 15 miles of Piru Creek from the North and South Forks confluence to 0.125 miles downstream of Road 18 N. 01 crossing, as a scenic river. The 3 miles of Piru Creek from 0.125 miles downstream of Road 18 N. 01 crossing to 0.125 miles upstream of Castaic Mine, as a wild river. The 7.75 miles of Piru Creek from 0.125 miles downstream of Castaic Mine to 0.25 miles upstream of Pyramid reservoir, as a scenic river. The 2.75 miles of Piru Creek from 0.25 miles downstream of Pyramid dam to Osito Canyon, as a recreational river. The 11 miles from Osito Canyon to the southern boundary of the Sespe Wilderness, as a wild river. Nothing in this paragraph precludes or limits the State of California, the Department of Water Resources of the State of California, United Water Conservation District, and other governmental entities from releasing water from Pyramid Lake into Piru Creek for conveyance and delivery to Lake Piru for the water conservation purposes of United Water Conservation District. 
(185)Sagehen creek, californiaThe 7.75 miles from the source in sec. 10, T. 18 N., R. 15 E., to 0.25 miles upstream of Stampede Reservoir, as a scenic river. 
(186)San diego river, californiaThe 9 miles from the northern boundary of sec. 34, T. 12 S., R. 3 E, to the private property boundary in sec. 36, T. 13 S., R. 2 E., as a wild river. 
(187)Upper sespe creek, californiaThe 1.5 miles from the source to the private property boundary in sec. 10, T. 6 N., R. 24 W., as a scenic river. The 2 miles from the private property boundary in sec. 10, T. 6 N., R. 24 W. to the Hartman Ranch boundary in sec. 14, T. 6 N., R. 24 W., as a wild river. The 14.5 miles from the Hartman Ranch boundary in sec. 14, T. 6 N., R. 24 W., to 0.125 miles downstream of Beaver Campground, as a recreational river. The 2 miles from 0.125 miles downstream of Beaver Campground to Rock Creek confluence, as a scenic river. The 1 mile of Sespe Creek from the southern boundary of section 16, T. 5 N., R. 20 W., to the southern boundary of section 35, T. 4 N., R. 20 W., just upstream of the confluence with Coldwater Canyon, to be administered as a wild river. 
(188)Stanislaus river, north fork, californiaThe 5.5 miles of Highland Creek from 0.5 miles downstream of New Spicer dam to North Fork confluence, as a wild river. The 8.5 miles of the North Fork Stanislaus River, from Highland Creek confluence to Little Rattlesnake Creek confluence, as a wild river. The 2.25 miles of the North Fork Stanislaus River, from Little Rattlesnake Creek confluence to the northern edge of the private property boundary in sec. 8, T. 5 N., R. 16 E., 0.25 miles upstream of Boards Crossing, as a recreational river. The 2 miles of the North Fork Stanislaus River, from 1 mile downstream of Boards Crossing to the western boundary of Calaveras Big Trees State Park, as a scenic river. The 7 miles of the North Fork Stanislaus River from 0.25 miles downstream of Road 4 N. 38 crossing to Middle Fork Stanislaus River confluence, as a wild river. 
(189)Tuolumne, south forkApproximately 3.2 river miles within Stanislaus National Forest designated as follows: The 0.2 miles of the South Fork Tuolumne from the Rainbow Pool Bridge to the Highway 120 Bridge, as a recreational river. The 3 miles of the South Fork Tuolumne from the Highway 120 Bridge to its confluence with the Tuolumne Wild and Scenic River, as a scenic river: Provided, That not later than 18 months after the date of enactment of this paragraph, the Secretary shall prepare a fire management plan and a report on the cultural and historical resources within the river designations in this paragraph, submit the report to Congress, and provide a copy of the report to the Tuolumne County Board of Supervisors. Nothing in this paragraph affects any right, obligation, privilege, or benefit granted under any prior authority of law, including the Act of December 19, 1913 (commonly referred to as the Raker Act) (38 Stat. 242, chapter 4), and including any agreement or administrative ruling entered into or made effective before the date of enactment of this paragraph.. 
302.Designation of wild and scenic rivers study areas 
(a)In generalSection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following: 
 
(139)Carson river, east fork, californiaThe approximately 46.5 miles from the source to the Nevada border.. 
(b)Review by the Secretary concernedIn furtherance of the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the river described in the amendment made by subsection (a) shall be reviewed by the Secretary concerned to determine the suitability of the river for designation as a wild, scenic, or recreational river. 
(c)Report 
(1)In generalThe Secretary concerned shall submit to the President a report describing the review carried out under subsection (b). 
(2)RecommendationAfter receiving the report under paragraph (1), not later than 3 years after the date of enactment of this Act, the President shall submit to Congress a recommendation regarding the designation of the river described in the amendment made by subsection (a) as a wild, scenic, or recreational river. 
IVSacramento River National Recreation Area 
401.Designation and management 
(a)PurposesIn order to conserve, protect, and enhance the riparian and associated areas described in subsection (b) and the outstanding ecological, geological, scenic, recreational, cultural, historical, fish and wildlife values, and other resources of those areas, there is established the Sacramento River National Recreation Area (referred to in this title as the recreation area) to be managed by the Redding Field Office of the Bureau of Land Management. 
(b)Areas includedThe recreation area shall consist of the public land in Tehama and Shasta Counties generally depicted on the map entitled Sacramento River National Recreation Area and dated March 2006, and comprising approximately 17,000 acres adjacent to the Sacramento River, lower Battle Creek, and lower Paynes Creek. 
(c)Map 
(1)In generalAs soon as practicable, but not later than 3 years after the date of enactment of this Act, a map and legal description of the recreation area shall be filed by the Secretary concerned with the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives. 
(2)EffectThe map and the legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the legal descriptions and map. 
(3)AvailabilityCopies of the map shall be on file and available for public inspection in— 
(A)the Office of the Director of the Bureau of Land Management; and 
(B)the appropriate office of the Bureau of Land Management in California. 
(d)Management of recreation areaThe Secretary concerned shall manage the recreation area in a manner that conserves, protects, and enhances the resources and values of the recreation area, including the resources specified in subsection (a), in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and other applicable provisions of law, including this Act. 
(e)WithdrawalSubject to valid existing rights, all Federal land within the recreation area is withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws relating to mineral and geothermal leasing. 
(f)Hunting and fishingThe Secretary concerned shall permit hunting and fishing within the recreation area in accordance with applicable laws (including regulations) of the United States and the State of California. 
(g)Motorized vehiclesUse of motorized vehicles on public land in the recreation area shall be restricted to established roadways. 
(h)Motorized boats 
(1)In generalNothing in this title restricts the use of motorized boats on the Sacramento River. 
(2)RegulationThe counties of Tehama and Shasta and California Department of Boating and Waterways shall retain their respective authority to regulate motorized boating for the purpose of ensuring public safety and environmental protection. 
(i)GrazingThe grazing of livestock on public land in the recreation area, where authorized under permits or leases in existence as of the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations, policies, and practices as the Secretary concerned determines to be necessary, consistent with this Act, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and regulations promulgated by the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 
(j)Acquisition of property 
(1)In generalThe Secretary concerned may acquire land or interests in land within the boundaries of the recreation area depicted on the map by donation, transfer, purchase with donated or appropriated funds, or exchange. 
(2)ConsentNo land or interest in land may be acquired in or for the recreation area without the consent of the owner of the land. 
(k)Recreation area management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary concerned shall— 
(A)develop a comprehensive plan for the long-range protection and management of the recreation area; and 
(B)submit the plan to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Resources of the House of Representatives. 
(2)Contents of planThe plan— 
(A)shall describe the appropriate uses and management of the recreation area in accordance with this Act; 
(B)may incorporate appropriate decisions contained in any management or activity plan for the area completed prior to the date of enactment of this Act; 
(C)may incorporate appropriate wildlife habitat management plans or other plans prepared for the land within or adjacent to the recreation area prior to the date of enactment of this Act; 
(D)shall be prepared in close consultation with— 
(i)appropriate Federal, State, and local agencies (including Tehama County and Shasta County); 
(ii)adjacent landowners; and 
(iii)other stakeholders; and 
(E)may use information developed prior to the date of enactment of this Act in studies of the land within or adjacent to the recreation area. 
(l)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title. 
VAncient Bristlecone Pine Forest 
501.Designation and management 
(a)In generalIn order to conserve and protect, by maintaining near-natural conditions, the ancient bristlecone pines for public enjoyment and scientific study, there is established the Ancient Bristlecone Pine Forest (referred to in this title as the Forest). 
(b)Areas includedThe Forest shall consist of the public land, comprising approximately 28,991 acres, generally depicted on the map entitled Ancient Bristlecone Pine Forest—Proposed and dated May 2002. 
(c)Map 
(1)In generalAs soon as practicable, but not later than 3 years after the date of enactment of this Act, a map and legal description of the Forest shall be filed by the Secretary concerned with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Resources of the House of Representatives. 
(2)EffectThe map and the legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the legal descriptions and map. 
(3)AvailabilityCopies of the map shall be on file and available for public inspection in— 
(A)the Office of the Chief of the Forest Service; and 
(B)the appropriate office of the Forest Service in the State of California. 
(d)Administration 
(1)In generalThe Forest shall be administered by the Secretary concerned to protect the resources and values of the area in accordance with this title and pursuant to the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.) and other applicable provisions of law, and in a manner that promotes the objectives of the management plan for the Forest as of the date of enactment of this Act, including— 
(A)the protection of the ancient bristlecone pines for public enjoyment and scientific study; 
(B)the recognition of the botanical, scenic, and historical values of the Forest; and 
(C)the maintenance of near-natural conditions in the Forest by ensuring that all activities are subordinate to the needs of protecting and preserving bristlecone pines and wood remnants. 
(2)LimitationThe Secretary concerned shall allow only uses of the Forest that the Secretary determines will further the purposes for which the Forest is established. 
(e)WithdrawalSubject to valid existing rights, all Federal land within the Forest is withdrawn from— 
(1)all forms of entry, appropriation or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws relating to mineral and geothermal leasing. 
(f)Forest management planNot later than 18 months after the date of enactment of this Act, the Secretary concerned shall submit to the Committee on Energy and Natural Resources of the Senate and to the Committee on Resources of the House of Representatives a comprehensive management plan for the Forest. 
(g)Existing management 
(1)In generalManagement guidance for the Forest adopted in 1988 as part of the Inyo National Forest Land and Resource Management Plan regarding roads, trails, and facilities development, motor vehicle use, pest management, energy exploration, land acquisition, utilities placement, wildfire management, grazing, timber, riparian areas, hunting, and recreation shall be maintained and incorporated in the management plan described in subsection (f). 
(2)Scientific researchScientific research shall be allowed in the Forest in accordance with the according to the Inyo National Forest Land and Resource Management Plan described in paragraph (1). 
(3)ConflictIn any case in which conflict exists between the provisions of this Act and the provisions of a management plan for the Forest, the more restrictive provisions shall apply. 
VIAuthorizations of appropriations 
601.Wilderness and wild and scenic river tourism developmentFor each fiscal year, there are authorized to be appropriated $5,000,000 to the Secretary of Agriculture and $5,000,000 to the Secretary of the Interior to establish a program to provide Wilderness and Wild and Scenic Economic Development grants to communities surrounded by or adjacent to wilderness areas and wild, scenic, and recreational rivers designated by this Act— 
(1)to create and promote wilderness and recreation related jobs; 
(2)to develop visitors' centers, informational brochures, and kiosks; or 
(3)to carry out other methods for promoting wilderness and wild and scenic river tourism in the areas. 
602.Wilderness and wild and scenic river recreationFor each fiscal year, there are authorized to be appropriated $2,500,000 to the Secretary of Agriculture and $2,500,000 to the Secretary of the Interior for use in wilderness areas and wild, scenic, and recreational rivers designated by this Act to develop trails and other facilities to promote and enhance the wilderness and wild and scenic river recreation experiences. 
603.FirefightingFor each fiscal year, there are authorized to be appropriated $5,000,000 to the Secretary of Agriculture and $5,000,000 to the Secretary of the Interior for use in wilderness areas and wild, scenic, and recreational river segments designated by this Act to support firefighting activities. 
604.Law enforcementFor each fiscal year, there are authorized to be appropriated $2,000,000 to the Secretary of Agriculture and $2,000,000 to the Secretary of the Interior for use in wilderness areas and wild, scenic, and recreational rivers designated by this Act to support law enforcement activities necessary to protect visitors and the natural resources of the areas. 
 
